MAINE	SUPREME	JUDICIAL	COURT	                                           Reporter	of	Decisions	
Decision:	     2018	ME	18	
Docket:	       Jud-17-2	
Submitted	
			On	Briefs:	 November	29,	2017	
Decided:	      January	25,	2018	
	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                         IN	THE	MATTER	OF	ROBERT	M.A.	NADEAU	
	
	
PER	CURIAM	

	        [¶1]	 	 In	 May	 2017,	 the	 Committee	 on	 Judicial	 Responsibility	 and	

Disability	filed	a	report	with	us	in	our	capacity	as	the	Supreme	Judicial	Court	

alleging	that	former	York	County	Probate	Judge	Robert	M.A.	Nadeau	violated	

Rule	2.11(A)	of	the	Maine	Code	of	Judicial	Conduct1	when	he	participated	in	the	

parties’	resolution	of	a	case	after	acknowledging	that	he	would	be	required	to	

recuse	 for	 bias	 if	 an	 evidentiary	 hearing	 in	 the	 matter	 were	 necessary.	 	 We	

conclude	that	Judge	Nadeau’s2	conduct	constituted	a	violation	of	Rule	2.11(A),	

and	we	impose	a	public	reprimand.	




    1	 	 Because	 the	 conduct	 at	 issue	 occurred	 after	 September	 1,	 2015,	 the	 current	 Code	 of	 Judicial	

Conduct	applies.		M.	Code	Jud.	Conduct	II.	
   	
   2	 	 Although	 Robert	 M.A.	 Nadeau	 no	 longer	 holds	 judicial	 office,	 he	 will	 be	 referred	 to	 as	

“Judge	Nadeau”	for	purposes	of	this	opinion	because	he	was	a	sitting	judge	at	the	time	the	conduct	at	
issue	occurred.		See	In	re	Nadeau,	2017	ME	121,	¶	2	n.1,	168	A.3d	746.	
2	

                                   I.		FACTS	AND	PROCEDURE	

	        [¶2]	 	 The	 facts	 are	 not	 disputed.	 	 On	 August	 6,	 2015,	 Judge	 Nadeau	

appointed	 Kerri	 Gottwald	 to	 serve	 as	 guardian	 for	 the	 minor	 daughter	 of	

Devora	Gavel.		Sometime	thereafter	Gavel	made	negative	social	media	postings	

concerning	Judge	Nadeau,	to	which	a	person	using	the	name	of	Judge	Nadeau’s	

wife	responded.		Judge	Nadeau	acknowledges	in	his	brief	that	he	was	aware	of	

Gavel’s	postings.	

	        [¶3]	 	 In	 April	 2016,	 after	 Judge	 Nadeau	 was	 made	 aware	 of	 Gavel’s	

postings,	Gottwald	asked	the	York	County	Probate	Court	to	order	Gavel	to	pay	

child	support.		In	an	order	signed	May	2,	2016,	directing	the	Register	of	Probate	

to	 schedule	 a	 hearing	 on	 Gottwald’s	 request,	 Judge	 Nadeau	 noted	 that	 “[t]he	

Court	 may	 also	 consider	 the	 undersigned	 judge’s	 disqualification	 at	 the	

hearing.”	

	        [¶4]		On	June	27,	2016,	Gavel’s	counsel	filed	a	“motion	to	transfer,”	asking	

that	 Judge	 Nadeau	 recuse	 and	 that	 the	 case	 be	 heard	 by	 another	 judge,	

citing	 (1)	 former	 M.	 Code	 Jud.	 Conduct	 Canon	 3(E)(2)	 (Tower	 2014);3	

(2)	Judge	Nadeau’s	own	suggestion	that	his	disqualification	might	be	required;	



     3		Former	Canon	3(E)(2)	provided	that,	“A	judge	.	.	.	shall	disqualify	himself	or	herself	on	a	motion	

for	recusal	made	by	a	party,	in	any	proceeding	in	which	the	judge’s	impartiality	might	reasonably	be	
questioned	.	.	.	.”		M.	Code	Jud.	Conduct	Canon	3(E)(2)	(Tower	2014).	
                                                                                          3	

and	(3)	Gavel’s	wishes.		On	July	5,	2016,	the	day	of	the	scheduled	hearing,	Gavel	

filed	a	pro	se	motion	to	recuse,	citing	the	negative	social	media	exchange	that	

she	 had	 had	 with	 “Judge	 Nadeau	 and/or	 his	 wife,”	 and	 asserting	 that	

“Judge	Nadeau	is	biased	against	me	and	therefore	should	have	recused	himself	

upon	my	request	on	June	27th,	and	in	fact	should	have	recused	himself	without	

my	insist[e]nce.”	

	      [¶5]		The	matter	proceeded	to	a	hearing	on	July	5	at	which	both	parties	

were	represented	by	counsel.		At	the	outset,	Judge	Nadeau	acknowledged	both	

Gavel’s	pro	se	motion	to	recuse	and	her	counseled	motion	to	transfer.		He	then	

stated	that	“[t]he	only	issue	before	the	Court	.	.	.	is	child	support”;	discussed	the	

“generally	 rote”	 nature	 of	 child	 support	 calculations;	 inquired	 of	 Gottwald’s	

counsel	 whether	 Gottwald	 contested	 the	 income	 that	 Gavel	 reported	 in	 her	

child	 support	 affidavit;	 and	 asked	 Gavel’s	 counsel	 to	 confirm	 the	 amount,	

source,	 and	 effective	 date	 of	 that	 income.	 	 During	 that	 discussion,	 Gavel’s	

counsel	 advised	 Judge	 Nadeau	 that	 Gavel	 was	 “uncomfortable”	 with	

proceeding,	 “feeling	 that	 in	 her	 view	 .	 .	 .	 there	 is	 possibly	 some	 reason	 for	

something	 to	 go	 more	 harshly	 against	 her.”	 	 Gottwald’s	 counsel	 advised	 the	

court	that,	“I’m	not	satisfied	that	[the	income	information	provided	by	Gavel]	is	

the	information	to	be	used	for	calculation	of	[child	support].”	
4	

	        [¶6]		At	that	point,	after	asking	Gottwald’s	counsel,	“So	how	do	you	want	

to	proceed?”	Judge	Nadeau	said,	

         So	then	if	I	am	charged	with	having	to	do	a	hearing	as	opposed	to	
         just	 having	 agreed	 upon	 numbers,	 then	 I	 have	 to	 assess	
         credibilities.		And,	at	this	point,	because	I	do	have	problems	with	
         Ms.	 Gavel’s	 credibility,	 I	 would	 then	 have	 to	 grant	 the	 motion	 to	
         recuse.	
         	
	        [¶7]	 	 Gottwald’s	 counsel	 expressed	 confusion	 as	 to	 why	 Judge	 Nadeau	

was	taking	that	stance	and	noted	that	“[i]f	the	Court	had	a	hearing	before	and	

had	 an	 issue	 with	 credibility	 and	 the	 Court	 issued	 an	 order	 based	 on	 that,	

there’s	 no	 grounds	 for	 recusal.”4	 	 After	 asking	 counsel	 whether	 he	 had	 seen	

“what	Ms.	Gavel	has	just	submitted,”	Judge	Nadeau	advised	that	“if	there	were	

an	 evidentiary	 hearing,	 I	 think,	 it	 would	 be	 appropriate	 for	 me	 to	 disqualify	

myself.”	

	        [¶8]	 	 Gottwald’s	 counsel	 then	 said	 that	 he	 would	 advise	 Gottwald	 to	

“accept	the	child	support	now	just	based	on	the	numbers	that	are	before	[the	

court]	.	.	.	[a]nd	that	.	.	.	avoids	an	evidentiary	hearing,	I	suppose.”		Judge	Nadeau	

responded,	“Okay.		I	mean,	it’s	up	to	[Gottwald].		I	don’t	want	to	deprive	her	of	

her	right	to	have	a	hearing.		But	if	she	doesn’t	want	to	contest	the	numbers	that	



     4		Counsel	was	correct.		We	have	said	that	“[g]enerally,	knowledge	gained	in	a	prior	proceeding	is	

not	a	sufficient	ground	to	recuse	a	judge	in	a	subsequent	matter.”		In	re	J.R.	Jr.,	2013	ME	58,	¶	17,	
69	A.3d	406	(quotation	marks	omitted);	see	M.	Code	Jud.	Conduct	R.	2.11(A)(1).	
                                                                                                  5	

Ms.	Gavel	is	presenting,	that’s	easy.”		Gavel’s	counsel,	after	a	private	discussion	

with	 her	 client,	 told	 the	 court	 that	 Gavel	 would	 accept	 a	 child	 support	 order	

requiring	her	to	pay	$23	per	week	based	on	income	of	$240	per	week.	

	       [¶9]		Gottwald’s	counsel	then	asked	for	“stipulations”	to	the	child	support	

order	that	would	require	Gavel	to	provide	annual	documentation	verifying	her	

income.		Gavel	demurred,	stating	through	counsel	that	she	“probably	would	not	

agree	 to	 that.	 .	 .	 .	 	 She’s	 really	 uncomfortable	 with	 the	 exchange	 of	 any	

information.”	 	 Judge	 Nadeau	 responded	 that	 “[i]t’s	 normally	 what	 we	 see	 in	

child	support	matters	.	.	.	[Gottwald’s]	request	is	pretty	standard,	at	least	insofar	

as	the	reporting	is	concerned.”		To	this,	Gavel’s	attorney	said,	“We’d	be	satisfied	

with	the	Court’s	ruling.”	

        [¶10]		In	his	brief,	Judge	Nadeau	describes	what	followed	as	him	serving	

“in	 the	 capacity	 of	 a	 settlement	 judge	 only,”	 as	 he	 negotiated	 the	 retroactive	

starting	 date	 for	 Gavel’s	 child	 support	 obligation,	 the	 ongoing	 income	

verification	that	she	would	be	required	to	provide,	and	the	terms	under	which	

she	would	provide	it.5		At	the	conclusion	of	the	hearing,	Judge	Nadeau	denied	

without	prejudice	Gavel’s	motions	to	recuse	and	to	transfer.	



    5		The	final	child	support	order,	dated	July	5,	2016,	required	Gavel	to	pay	Gottwald	$23.00	per	

week,	retroactive	to	May	20,	2016.		It	further	provided	that	
  	
6	

	      [¶11]		Nine	days	later,	Gavel	filed	a	complaint	against	Judge	Nadeau	with	

the	Committee	on	Judicial	Responsibility	and	Disability,	asserting,	in	part,	that	

“it	 is	 my	 belief	 that	 Nadeau	 intentionally	 refused	 to	 recuse	 himself,	 with	 full	

knowledge	 and	 awareness	 of	 his	 clear	 bias,	 in	 an	 effort	 to	 retaliate	 against,	

humiliate	and	bully	me	for	speaking	out	against	him	in	the	upcoming	election.”		

(Emphasis	 in	 original.)	 	 The	 Committee	 reported	 the	 matter	 to	 us	 and	

recommended	 disciplinary	 action	 against	 Judge	 Nadeau	 for	 violating	

Rule	2.11(A).		Both	the	Committee	and	Judge	Nadeau	filed	briefs	and	the	report	

is	now	in	order	for	our	consideration.	

                                        II.		DISCUSSION	

A.	    Judicial	Misconduct	

	      [¶12]	 The	 Maine	 Supreme	 Judicial	 Court	 “has	 exclusive	 original	

jurisdiction	in	matters	of	judicial	discipline.”		In	re	Nadeau,	2017	ME	121,	¶	3,	



       Devora	Gavel	shall	report	to	the	Court	within	7	days	after	she	secures	any	form	of	new	
       employment	the	name	and	address	of	her	employer	and	she	shall	submit	to	the	Court	
       an	[updated]	Child	Support	Affidavit	with	satisfactory	evidence	from	the	employer	
       with	the	actual	or	prospective	amount	of	her	compensation	whereupon	the	Register	
       shall	notify	[Gottwald]	through	her	attorney	that	employment	has	been	secured	and	
       shall	supply	a	copy	of	the	Child	Support	Affidavit	and	supporting	documents	and	a	
       hearing	shall	be	scheduled	forthwith	to	review	child	support	adjustments.		Further,	
       Devora	Gavel	shall	provide	to	the	Court	by	not	later	than	January	31,	2017	a	copy	of	
       all	W-2’s	she	received	for	tax	year	2016	and	shall	provide	to	the	Court	by	not	later	
       than	April	20,	2017	a	copy	of	her	2016	income	tax	returns,	all	copies	to	be	held	under	
       seal	by	the	Court	and	not	released	to	[Gottwald]	or	her	counsel	unless	the	documents	
       demonstrate	that	further	income	from	employment	received	by	Devora	Gavel	after	
       the	date	of	this	order	has	been	received,	noting	that	any	recalculation	may	be	made	
       retroactive	to	the	receipt	of	any	additional	income.	
                                                                                      7	

168	A.3d	746	(quotation	marks	omitted).		As	a	judge	of	the	Probate	Court	at	the	

time	of	the	hearing	in	this	matter,	Judge	Nadeau	was	required	to	comply	with	

Rule	2.11(A)	of	the	Maine	Code	of	Judicial	Conduct.		M.	Code	Jud.	Conduct	I(B).		

The	Rule	provides,	in	part:	

     (A)	 	 A	 judge	 shall	 disqualify	 or	 recuse	 himself	 or	 herself	 in	 any	
     proceeding	in	which	the	judge’s	impartiality	might	reasonably	be	
     questioned,	 including	 but	 not	 limited	 to	 the	 following	
     circumstances:	
     	
        (1)		The	judge	has	a	personal	bias	or	prejudice	concerning	a	party	
        or	a	party’s	lawyer,	or	the	judge	has	personal	knowledge	of	facts	
        that	 are	 in	 dispute	 in	 the	 proceeding	 when	 the	 personal	
        knowledge	 that	 would	 form	 the	 basis	 for	 disqualification	 has	
        been	 gained	 outside	 the	 regular	 course	 of	 present	 or	 prior	
        judicial	proceedings.	
        	
M.	Code	Jud.	Conduct	R.	2.11(A)(1).	

	     [¶13]	 	 Because	 of	 the	 combined	 effect	 of	 Judge	 Nadeau’s	 wife’s	 direct	

contact	with	Gavel	through	social	media	postings	that	Judge	Nadeau	was	aware	

of,	and	Judge	Nadeau’s	acknowledgement	that	he	had	a	bias	that	would	require	

his	 recusal,	 Rule	 2.11(A)	 required	 Judge	 Nadeau	 to	 recuse.	 	 Judge	 Nadeau	

acknowledged	that	he	harbored	a	bias	against	Gavel	at	the	outset	of	the	hearing.		

The	source	of	that	bias	was	evidently	the	extra-judicial	negative	social	media	

exchange	involving	Gavel,	because	when	Gottwald’s	counsel	pointed	out	that	a	

credibility	 determination	 based	 on	 a	 prior	 court	 proceeding	 did	 not	 require	
8	

recusal,	Judge	Nadeau	referenced	Gavel’s	pro	se	motion	to	recuse,	in	which	she	

cited	only	the	social	media	exchange,	and	then	again	said	that	“if	there	were	an	

evidentiary	 hearing,	 I	 think,	 it	 would	 be	 appropriate	 for	 me	 to	 disqualify	

myself.”		Despite	the	litigant’s	indication	that	she	was	“uncomfortable”	with	the	

process,	 Judge	 Nadeau	 actively	 participated	 in	 negotiating	 and	 ultimately	

approving	the	final	result,	which,	as	evidenced	by	the	detailed	directive	to	Gavel	

concerning	 her	 potential	 future	 income,	 see	 supra	 n.5,	 required	 considerable	

judicial	involvement.	

	     [¶14]		Judge	Nadeau’s	actions	were	contrary	to	Rule	2.11(A)(1),	which	

mandates	 recusal	 when	 “[t]he	 judge	 has	 a	 personal	 bias	 or	 prejudice	

concerning	a	party.”		M.	Code	Jud.	Conduct	R.	2.11(A)(1).		The	Rule,	using	the	

command	“shall,”	leaves	no	room	for	judicial	discretion	in	that	circumstance,	

and	 the	 parties	 had	 no	 power	 to	 waive	 Judge	 Nadeau’s	 disqualification	 for	

personal	bias.		See	M.	Code	Jud.	Conduct	R.	2.11(C)	(providing	that	parties	may	

agree	to	waive	a	judge’s	disqualification	“other	than	for	bias	or	prejudice	under	

section	A	of	this	Rule”).	

	     [¶15]		We	emphasize	that	“judges	should	avoid	recusal	in	situations	when	

parties	 engage	 in	 actions	 seeking	 to	 cause	 recusal.”	 	 State	 v.	 Murphy,	

2010	 ME	 140,	 ¶	 18,	 10	 A.3d	 697.	 	 We	 also	 recognize	 that	 rulings	 against	 a	
                                                                                        9	

litigant	or	knowledge	gained	by	a	judge	in	a	prior	or	related	court	proceeding,	

including	 impressions	 of	 a	 litigant’s	 personal	 history	 or	 credibility,	 are	 not	

sufficient	 grounds	 to	 recuse	 a	 judge	 in	 a	 subsequent	 matter.	 	 See	 Dalton	 v.	

Dalton,	2014	ME	108,	¶	25,	99	A.3d	723;	In	re	J.R.	Jr.,	2013	ME	58,	¶¶	17-18,	

69	A.3d	406.	

      [¶16]		Two	factors	distinguish	this	matter	from	cases	where	a	party	to	

litigation	engages	in	actions	seeking	to	cause	recusal	or	where	a	judge	has	made	

decisions	 or	 gained	 information	 about	 a	 litigant	 in	 a	 prior	 or	 related	 court	

proceeding	 that	 causes	 the	 litigant	 to	 seek	 the	 judge’s	 recusal	 from	 the	

proceeding.	 	 First,	 Gavel	 made	 negative	 social	 media	 postings	 about	

Judge	Nadeau	after	he	had	awarded	guardianship	of	her	daughter	to	Gottwald,	

and	 Judge	 Nadeau’s	 wife,	 or	 someone	 in	 his	 household,	 responded	 to	 those	

postings	outside	of	the	normal	course	of	judicial	proceedings.		Second,	Judge	

Nadeau	 recognized	 his	 potential	 disqualification	 sua	 sponte	 in	 a	 scheduling	

order	that	he	signed	almost	two	months	before	Gavel	first	asked	him	to	recuse.	

      [¶17]	 	 This	 is	 not	 a	 case	 where	 recusal	 is	 at	 issue	 “merely	 because	 a	

completely	unfounded	claim	of	prejudice	is	lodged	against	[a	judge].”		Murphy,	

2010	 ME	 140,	 ¶	 18,	 10	 A.3d	 697	 (alteration	 and	 quotation	 marks	 omitted).		

Judge	Nadeau	appropriately	determined,	in	saying	that	he	would	“have	to	grant	
10	

the	motion	to	recuse”	if	an	evidentiary	hearing	were	required,	that	the	effect	of	

the	 social	 media	 exchange	 with	 Gavel	 meant	 that	 “[his]	 impartiality	 might	

reasonably	be	questioned”	should	he	continue.		M.	Code	Jud.	Conduct	R.	2.11(A).	

B.	   Sanction	

	     [¶18]	 	 Having	 found	 that	 Judge	 Nadeau	 violated	 the	 Rule,	 we	 must	

consider	an	appropriate	sanction.		In	our	decision	concerning	Judge	Nadeau’s	

most	recent	appearance	before	this	Court	for	a	violation	of	judicial	ethics,	we	

said	that	

        [i]n	 fashioning	 an	 appropriate	 sanction,	 we	 examine	 multiple	
        factors,	 including	 the	 judge’s	 professional	 history,	 the	 context	
        within	which	the	violations	occurred,	the	harm	to	the	litigants	and	
        public,	 the	 seriousness	 of	 the	 violations,	 the	 judge’s	
        acknowledgement	 of	 the	 violations	 and	 understanding	 of	 the	
        impact	on	the	litigants,	and	the	prospects	for	ensuring	public	trust	
        and	confidence	in	the	judge’s	work	in	the	future.		A	sanction	must	
        be	 sufficient	 to	 deter	 the	 individual	 being	 sanctioned	 from	 again	
        engaging	in	such	conduct	and	to	prevent	others	from	engaging	in	
        similar	misconduct	in	the	future.	
        	
        	      We	 have	 the	 inherent	 authority	 to	 impose	 a	 variety	 of	
        sanctions	 as	 judicial	 disciplinary	 measures—some	 of	 which	
        Judge	 Nadeau	 has	 already	 been	 subject	 to.	 	 Available	 sanctions	
        include,	 but	 may	 not	 be	 limited	 to,	 requirements	 for	 obtaining	
        appropriate	 assistance	 or	 ethics	 education,	 censure,	 reprimand,	
        forfeiture	of	funds,	suspension	from	duties,	and	disbarment	or	the	
        lesser	sanction	of	suspension	from	the	practice	of	law.	
        	
In	 re	 Nadeau,	 2017	 ME	 121,	 ¶¶	 2	 n.2,	 60-61,	 168	 A.3d	 746	 (citations	 and	

quotation	marks	omitted).	
                                                                                11	

	     [¶19]		We	conclude	that	although	a	sanction	resulting	from	this	violation	

is	 warranted	 in	 order	 to	 deter	 others	 from	 similar	 misconduct,	 in	

Judge	Nadeau’s	case	that	need	is	tempered	by	the	reality	that	he	is	no	longer	a	

judicial	officer	and	is	currently	serving	a	lengthy	suspension	from	the	practice	

of	 law.	 	 Id.	 ¶¶	 2	 n.1,	 63.	 	 Accordingly,	 we	 accept	 the	 Committee’s	

recommendation	 and	 hereby	 order	 that	 Robert	 M.A.	 Nadeau	 be	 publicly	

reprimanded	for	violating	Rule	2.11(A)	of	the	Maine	Code	of	Judicial	Conduct.	

	     The	entry	is:	

                   It	 is	 ORDERED	 that	 former	 York	 County	
                   Probate	Judge	Robert	M.A.	Nadeau	be,	and	
                   hereby	 is,	 reprimanded	 for	 violation	 of	
                   Rule	2.11(A)	of	the	Maine	Code	of	Judicial	
                   Conduct	 as	 alleged	 in	 the	 Report	 of	 the	
                   Committee	 on	 Judicial	 Responsibility	 and	
                   Disability.	
	
	     	     	      	    	    	
	
Cabanne	 Howard,	 Esq.,	 Committee	 on	 Judicial	 Responsibility	 and	 Disability,	
Portland,	for	the	Committee	on	Judicial	Responsibility	and	Disability	
	
Robert	M.A.	Nadeau,	pro	se